COURT OF APPEALS
                        EIGHTH DISTRICT OF TEXAS
                             EL PASO, TEXAS
TENET HOSPITALS, LTD. A TEXAS       §
LIMITED PARTNERSHIP, D/B/A
PROVIDENCE MEMORIAL                 §
HOSPITAL,
                                    §
                                                                     No. 08-14-00087-CV
                              Appellant,         §
                                                                        Appeal from the
v.                                               §
                                                                  327th Judicial District Court
                                                 §
ESPERANZA NARAH GARCIA,                                            of El Paso County, Texas
INDIVIDUALLY AND AS                              §
REPRESENTATIVE OF THE ESTATE                                         (TC# 2013DCV2809)
OF ARMANDO GARCIA AND FOR                        §
ALL WRONGFUL DEATH
BENEFICIARIES, INCLUDING                         §
MINOR ALEXA GARCIA,
                                                 §
                               Appellee.
                                           §
                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant all costs in this Court. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 22ND DAY OF APRIL, 2015.

                                             STEVEN L. HUGHES, Justice

Before Rodriguez, J., Hughes, J., and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment